Citation Nr: 9926994	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to July 
1945.  He also served in the Army National Guard.  He died in 
October 1959, and the appellant is his widow.

By a decision entered in March 1960, VA denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of that decision, and of her appellate 
rights, but she did not initiate an appeal within one year.  
See 38 C.F.R. § 19.2 (1960).  Consequently, that decision 
became final.  See 38 C.F.R. § 20.1103 (1998).  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a September 1997 decision by the RO that "reopened" 
that previously adjudicated claim, and denied the claim on 
the merits.

Although the RO has characterized the current claim as a 
claim to reopen, it is the Board's conclusion that that 
characterization is not appropriate.  The record does not 
reflect that consideration was given to the appellant's 
present primary allegation, i.e., that the veteran's death 
was due to tobacco use during service, when the claim was 
previously adjudicated in March 1960.  As a result, and 
because additional guidance on the matter has since been made 
available in the form of two precedential opinions from the 
VA General Counsel, see VAOPGCPREC 2-93 (Jan. 13, 1993) and 
VAOPGCPREC 19-97 (May 13, 1997), the Board finds that the 
current claim is more properly considered a new claim, not 
subject to the requirement that new and material evidence be 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (1998).  The Board will therefore 
consider the claim de novo.

In this regard, the Board notes that, even if it were to 
treat the current claim as a claim to reopen, the Board would 
nevertheless review the claim de novo.  The appellant has 
submitted additional evidence since the time of the prior 
adjudication, in the form of treatment records from Cabell 
Huntington Hospital, dated in October 1958, and lay 
statements that describe the veteran's use of tobacco before, 
during, and after his period of active military service.  
This evidence is "new" in that it was not previously 
available for review in March 1960, and is not merely 
cumulative of other evidence that was then of record.  It is 
also "material" inasmuch as it "bears directly and 
substantially upon the specific matter under consideration," 
and because, in the Board's judgment, it is "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a) (1998).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, even if 
the Board were to view the current claim as a claim to 
reopen, it would reopen the claim and adjudicate the claim 
anew.

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998.  Pub. L. No. 
105-206, 112 Stat. 865, § 8202 (1998) (now codified at 38 
U.S.C.A. § 1103 (West Supp. 1999)).  Generally speaking, this 
Act prohibits service connection for death or disability 
resulting from an injury or disease due to in-service use of 
tobacco products by a veteran.  However, the prohibition 
applies only to claims filed on or after June 9, 1998.  
Inasmuch as the record shows that the appellant filed the 
current claim for benefits in July 1997, the new law has no 
effect on the disposition of this appeal.


FINDINGS OF FACT

1.  The veteran died in October 1959.  His death certificate 
shows that the cause of his death was carcinoma of the right 
lung with metastasis.

2.  By a decision entered in March 1960, service connection 
was granted for a fracture of the veteran's right femur.  The 
award was made effective July 13, 1959.

3.  No competent medical evidence has been submitted to show 
that the veteran suffered from nicotine dependence due to 
service, or that his death was in any way related to tobacco 
use.  Neither has any competent evidence been submitted which 
otherwise links the onset of the fatal disease process to 
active military service, to the one-year period following 
such service, or to a service-connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(1998); VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-97 
(May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

When the veteran was examined for service enlistment in 
January 1941, his lungs were found to be normal and no 
musculoskeletal defects were identified.  In February 1941, 
he was treated for influenza.  In July 1945, when he was 
examined just prior to his release from active duty, it was 
noted that his lungs were normal, and that an X-ray of the 
chest revealed no significant abnormalities.  It was also 
noted that he had no musculoskeletal defects.

Treatment records from Cabell Huntington Hospital, dated in 
October 1958, show that the veteran was found to have a 
metastatic adenocarcinoma of the right femur and right lung 
apex.  It was noted that the primary site of the carcinoma 
had not been determined, but that likely primary sites 
included the lung and prostate.

In June 1959, the veteran was seen at Ireland Army Hospital, 
Fort Knox, Kentucky, for complaints of right hip pain.  
Historically, it was noted that he had been fairly well until 
September 1958, when he had consulted a local physician for 
right hip pain, and was found to have a metastatic cancer of 
the right upper femur, probably originating in the lung.  It 
was further noted that he had been treated with nitrogen 
mustard, and that he had been relatively asymptomatic until 
June 30, 1959, when, while on "summer training" with the 
Army National Guard, he twisted his right leg and experienced 
a sudden severe pain in the right hip.  Physical examination 
on that date revealed a gross deformity of the right upper 
thigh, and rales in the right upper anterior thorax.  X-rays 
revealed a simple fracture of the right femur approximately 
three inches below the greater trochanter, and a nodular 
opacity in the medial portion of the right upper lung field.  
The final diagnoses were adenocarcinoma, lung, right upper 
lobe, with metastasis to the right femur; and fracture, 
simple, upper third of right femur, pathological.  The 
examining physician indicated that the adenocarcinoma was not 
incurred in the line of duty.  As to the femur fracture, 
however, the physician opined that, although the fracture was 
"pathological," it was nevertheless incurred in the line of 
duty.

Reports from the service department, dated in July and August 
1959, show that the veteran fractured his right femur while 
serving on active duty for training with the Army National 
Guard in Fort Knox, Kentucky, in June 1959.  The reports 
reflect the service department's conclusion that the fracture 
was incurred in the line of duty and was not due to 
misconduct.

In an August 1959 letter to a United States Representative, a 
VA physician reported that the veteran had a cancer of the 
right upper lobe of his lung with metastasis to the long 
bones.  The physician indicated that the site of one 
metastatic area was the upper third of the right femur, where 
a fracture had occurred.  The physician indicated that the 
fracture had been a "pathological" one, inasmuch as it had 
been caused by weakening of the bone resulting from a cancer 
which had spread from the veteran's lung to his femur.  In 
that regard, the physician opined that "[t]here is a direct 
relationship between the fracture and the lung cancer which 
had spread to his femur."

Later that same month, the veteran was admitted to the VA 
Medical Center (VAMC) in Huntington, West Virginia.  Changes 
were noted in his X-rays, and he was treated with nitrogen 
mustard.  He returned home for four weeks, but his condition 
deteriorated and he returned to the VAMC, where he died in 
October 1959.  The diagnoses noted on the final hospital 
summary were bronchogenic carcinoma, right lung with 
metastasis; pathological fracture of the right femur; and 
possible pathological bone deterioration, right and left, 
first molar areas of the mandible.

A certificate of death, issued by the State of West Virginia, 
shows that the veteran died in October 1959.  The certificate 
shows that the cause of his death was carcinoma of the right 
lung with metastasis.

By a decision entered in March 1960, service connection was 
denied for the cause of the veteran's death.  Service 
connection was granted, however, for the fracture of the 
veteran's right femur, for purposes of accrued benefits.  
(The veteran had filed a claim of service connection for a 
lung condition and a broken right femur in August 1959, and 
the claim remained open at the time of his death).  The 
effective date of the award was July 13, 1959.

Statements received from the appellant and three lay 
witnesses, dated in August and September 1997, describe the 
veteran's history of cigarette smoking.  The statements 
collectively indicate that the veteran started smoking 
cigarettes during high school, in 1936 or 1937, that he 
increased his use of cigarettes during military service, and 
that he continued to smoke until shortly before his death in 
1959.  They also indicate that he had tried to stop smoking 
after learning that he had cancer, but that he had not been 
successful.

Legal Analysis

The appellant maintains that the veteran's use of tobacco in 
service may have caused, or contributed to, his death from 
lung cancer.  She also contends that the veteran was serving 
on active duty when the cancer was first discovered.  She 
further asserts that the veteran suffered a fracture of his 
right femur while on active duty in July 1959, that he never 
recovered from that injury, and that he died in October 1959.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim. 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the 
claimant does not meet this initial burden, the appeal must 
fail because, in the absence of evidence sufficient to make 
the claim well grounded, the Board does not have jurisdiction 
to adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertions are 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

In the context of a claim of service connection for the cause 
of a veteran's death, competent evidence must be presented 
which in some fashion links the fatal disease process to a 
period of military service or to an already service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (1998).  The claim may properly be 
considered well grounded only if competent evidence is 
submitted which provides a plausible basis for concluding 
that a service-connected disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312 (1998).

A service-connected disability is considered the 
"principal" cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  Id.  A "contributory" cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

With regard to tobacco, the Board notes that the VA General 
Counsel issued a precedential opinion in January 1993 that 
clarified when benefits may be awarded based upon tobacco use 
in service.  See VAOPGCPREC 2-93 (Jan. 13, 1993).  The 
General Counsel concluded that if it is determined that a 
veteran incurred a disease or injury as a result of tobacco 
use in the line of duty in the active military, naval, or air 
service, service connection may be established for disability 
or death resulting from that disease or injury, even if the 
disease or injury does not become manifest until after 
discharge from service.  As to the question of whether 
nicotine dependence, per se, may be considered a disease or 
injury for VA disability compensation purposes, the General 
Counsel deferred to the Board's evaluation of the matter.  
The General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel later revisited issues pertaining to 
tobacco use and nicotine dependence in May 1997.  See 
VAOPGCPREC 19-97 (May 13, 1997).  Referring to a memorandum 
issued by the VA Under Secretary for Health earlier that same 
month-to the effect that nicotine dependence may be 
considered a "disease" for VA compensation purposes-the VA 
General Counsel indicated that, assuming VA adjudicators 
adopted the Under Secretary's conclusion that nicotine 
dependence may properly be considered a disease, then two 
principal questions would remain to be answered by 
adjudicators evaluating a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
under 38 C.F.R. § 3.310(a):  (1) whether the veteran acquired 
a dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  The General Counsel indicated that 
whether a veteran is dependent on nicotine is a medical 
issue, and stated that, in making determinations on proximate 
cause, adjudicative personnel must consider whether there is 
a supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.

Applying the foregoing principles to the facts of the present 
case, the Board finds that the claim of entitlement to 
service connection for the cause of the veteran's death is 
not well grounded.  Although the appellant maintains that the 
veteran's use of tobacco in service may have caused, or 
contributed to, his subsequent death from lung cancer, no 
competent medical evidence has been submitted to show that 
the veteran suffered from nicotine dependence due to service, 
or that his death was in any way related to tobacco use.  
Neither has any competent evidence been submitted which 
otherwise links the onset of the fatal disease process to 
active military service, to the one-year period following 
such service, or to an already service-connected disability.  
In the absence of such evidence, the claim cannot properly be 
considered well grounded.

The Board has considered the appellant's assertion that the 
veteran's cancer was first discovered during a period of 
active duty.  In this regard, the Board notes that, while it 
appears from the record that the veteran was enlisted in the 
Army National Guard when cancer was first diagnosed in 1958, 
it does not show that he was on active duty during that time.  
Compare 38 U.S.C.A. § 101(21), (22), and (23) (West 1991) 
(setting forth VA definitions of the terms "active duty," 
"active duty for training," and "inactive duty training").  
Indeed, the record reflects that the veteran had only one 
period of active duty during his lifetime, from January 1941 
to July 1945.  In short, there is no basis on the current 
record for the conclusion that the veteran's cancer had its 
onset, or was first discovered, during a period of active 
military service.

The Board has also considered the appellant's suggestion that 
the right femur fracture the veteran suffered in June 1959 
caused, or contributed to, his death.  In this regard, the 
Board notes that there is no medical evidence in the record 
to substantiate that conclusion.  In fact, the available 
evidence demonstrates that the reverse is true.  That is to 
say, the record shows that the veteran's lung cancer 
metastasized to the right thigh, weakened the femur, and 
resulted in a pathological fracture.  While service 
connection has been granted for the right femur fracture, 
none of the available medical evidence in any way suggests 
that the fracture itself was a factor in the veteran's 
ultimate demise.

For all of the foregoing reasons, the Board finds that the 
appellant has not met her initial burden of submitting a 
well-grounded claim.  The appeal is therefore denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

